THE        ATTBEWES                     GENERAL
                                   OF-XAS                         ~
                               Aus~m.T~xAn               78711
                                        January    28,   1971


Honorable Joe Resweber                            Opinion   No.   M-778
County Attorney
Harris County Courthouse                          Re:     Whether the Woman’s   Club
Houston,  Texas 77002                                     of Houston, Harris County,
                                                          Texas,  is exempt from ad
Dear Mr.    Resweber:                                     valorem taxation.

         You request our opinion as to whether the Woman’s    Club of Houston
is exempt from ad valorem taxation for certain real estate owned by it in
Harris County, Texas.     A portion of the property is merely vacant land
adjoining the two-story  building used as the organization’s clubhouse,  which
is located at #4 Chelsea Place.

       According    to the information    submitted,        this club was chartered    in
1902 as a non-profit   corporation.    Its corporate         purpose is stated as:

         “for the support of zany literary,  social,   scientific,
         charitable or benevolent undertaking,      and ,to this
         end the object of this association   shalI be to create
         a solidarity of feeling among women upon a basis
         oft co,mmon interest; to further literary    culture; to
         encourage education; to cultivate art; to investigate
         science; to study social questions;    to assist in phil-
         anthropic works; and last but not least,     to prove that
         a fine social life is the end and result of the best
         civilization. ”

         You advise that the Club is a branch of the Texas Federation      of
Women’s    Clubs and is the original organizer   of this group in Houston.    The
Club has claimed exemption under Section 19, Article 7150, Taxation,
Vernon’s   Civil Statutes (quoted hereafter),  but has been denied this exemp-
tion by city, school and county authorities.

          The following   information    was furnished      with regard   to some   of the
club’s   activities:

         “They make contributions  to various local organi-
         rations, such as The Houston Symphony Orchestra,
         various libraries, etc.

                                             -3786-
                                                                                       .


.

                                            .-

    Honorable   Joe Resweber,      page 2               (M-778)



           “They furnish scholarships    as well as make con-
           tributions to various local colleges who are not
           supported, by State funds.   They also provide for
           a needy student (college)  the use rent free of a
           garage apartme,nt located behind their clubhouse.

           “They help furnish and roll bandages              for the
           American  Cancer Society.
                                                                             .,‘,,,.

            “They.have   set up a program whereby they work                     .
            through the’lpcal high schools and train students
            to’wo’rk with handicapped children,  and then they
            in’turn do voluntary work at The Cerebral   Palsy
            Centers.

            “(The upstairs portion of their clubhouse is being
            rented or leased to a French School.     It is a pri-
            vate school and is non-profit  making,  being operated
            by a French. couple.

            “The downstairs portion of the house             is sometimes
            rented for wedding receptions.

            “The building at #4 Chelsea Place is used to hold
            meetings of the club, as well as other activities  in
            connection with projects  such as heretofore  men-
            tioned.

            “One of the rooms of the downstairs   portion of the
            building also houses a very tiny shop which is open
            most’of the time, and’the merchandise    consists of
            various items donated by members.      Most of these
            items are small and would’be considered     ‘white
            elephants’ or ‘garage sale’ type of merchandise.

            “The cPub contends that all monies made from these
            various activities are used for charitable. purposes.

            (1. .   they started    the first    free   kindergarden   in
            the City of Houston;     they got the first       $50, 000. 00
Honorable   Joe Resweber,    page 3           (M-778)




        from Andrew Carnegie to start the Public Library
        and have maintained an interest and support through
        the years  .   ”

         Membership      to the Club is open to all women,    regardless of race.
There was no information        submitted on whether all applicants for mem-
bership are accepted or whether there is a discretionary         power to review
applicants before acceptance.        The. Club’s income is derived from the
following sources ‘I.       . rentals of the clubhouse from the French school,
itself a tax exempt organization,       dues, sale of discarded articles from
members     and friends,    donations from members.     ”

        The Texas Constitution;   Article VIII, Section 2, does not itself
create any exemptions,   but sets forth the property which the Legislature’
can exempt by general laws from ad valorem’taxation.       Said Article. in its
relevant portion, reads:

        “All occupation taxes shall be equal and uniform
        upon the same class of subjects within the limits
        of the authority levying the tax; but the Legislature
        may, by general laws, exempt from taxation         . .,
        all buildings used exclusively   and owned by .
        institutions  of purely public charity; and all laws
-.      exempting property from taxation other than the                      ”      ~~”
        property above mentioned shalI be null and void. ”
        (Emphasis    added. )

         The Legislature   is powerless  to exempt an organization    unless it
is either a purely public charity or unless it comes within one of the other
enumerated    classes  of property set forth in the Constitution.   Attorney
General’s   Opinion No. M-517 (1969) andGity of San Antonio v. Young Men’s
Christian Association,    285 S.W. 844 (Tex. Civ. App.,    1926, error ref. )

        Pursuant to its Constitutional   authority, the Legislature enacted
Article 7150, Vernon’s   Civil Statutes,  which provides certain exemptions
from ad valorem taxes.     Pertinent sections’ of this article are quoted:

        “7.   Public Charities.   All buildings and personal
        property belonging to institutions of purely public
        charity,  together with the lands belonging to and oc-
        cupied by such institutions,   including hospital park-


                                          -3788-
Honorable   Joe Resweber,    page 4            (M-778)



        ing facilities,    not leased or otherwise used with
        a view to profit, unless such rents and profits and
        all monies and credits are appropriated         by such
        institutions    solely to sustain such institutions   and
        for the benefit of the sick and disabled members
        and their families      and the burial of the same, or for
        the maintenance       of persons when unable to provide
        for themselves,       whether such persons are members
        of such institutions or not.      An institution of purely
        public charity under this article is one which dis-
        penses its aid to its members        and others in sickness
        or. distress,    or at death, without regard to poverty
        or riches of the recipient,      also when funds, property
        and assets of such institutions      are placed and bound
        by its law to relieve,      aid and administer   in any way
        to the relief of its members       when in want, sickness
        and distress,      and provide homes for its helpless     and
        dependent members         and to educate and maintain the
        orphans of its deceased members          or other persons;
           .

        “19.  Federation  of Women’s    Clubs.  Hereafter  the
        property of the organization   known as the Texas
        Federation  of Women’s    Clubs of Texas shall be exempt
        from taxation in this state. ” (Emphasis   added. )

         Even though the Woman’s      Club of Houston has been called a “branch”
 of the Texas Federation    of Womenss Clubs of Texas,      whose property is al-
 legedly exempt from taxation under Article 7150, Section 19, it is not the
 Texas Federation    of Women’s   Clubs of Texas,   a corporation   with headquarters
 located in Austin,  Texas,   but rather a separate corporation    and institutional
 entity and therefore does not fall within that legislative   exemption.    We are
 now left to decide whether the Woman’s      Club is an institution of purely public
‘charity within the meaning of any other provision of Article 7150, supra, and
 the cases construing it.

        This leads to a consideration    of Section 7, supra,  In the case of San
Antonio Conservation    Society v. City of San Antonio, 455 S.W.2d 743 (Ter
Sup. 1970) the Court held that said section “concerns     and defines charity in
the sense of almsgiving,   ” and that the following three cases “state rules




                                            -3789-
Honorable      Joe Resweber,     page 5          (M-778)




which an institution must meet to qualify for that kind of charity. I’ : City
of Houston v. Scottish Rite B enev. Ass’n. , 111 Tex. 191, 230 S.W. 978
(1921); Santa Rosa Infirmary v. City of San Antonio,    259 S.W. 926 (Tex.
Comm. App.,     1924) and Hilltop Village, Inc. v. Kerrville Independent School
District, 426 S.W.2d 943 (Tex. Sup. 1968. )

         These     rules,   as found in City of Houston     v. Scottish   Rite Benev.   Ass’n.,
supra,   are:

         ‘1.     First,. it made no gain or profit; second,    it
         accomplished      ends wholly benevolent;  and, third, it
         benefited persons,     indefinite in numbers and in per-
         sonalities,    by preventing them, through absolute      ”
         gratuity,   from becoming burdens to society and to
         the state.

         ‘1. .   Charity need not be universal to the public.
         It is public when it affects all the people of a corn-
         munity or state, by assuming,     to a material   extent,
         that which otherwise might become the obligation or.
         duty of the community or the state.     The care of
         those unable to provide for themselves     certainly may
         devolve on those of the same community o.r state.,        . . (’
         (p.   981.)

In this case, the court concluded that a corporation       formed to provide for
the relief of needy Masons,     their wives, widows, mothers and children,       even
though restricted   to voluntary members        of the Masonic Order and their relatives,
might reasonably   be classified    as an institution of purely public charity..  How-
ever, exemption was denied because the property therein was used by Masonic
organizations,   whose activities    included other fields than charity.

         It was further stated in Hilltop Village,         Inc. , v., Kerrville   Independent
School   District, supra, at pp. 946-947:

         “To qualify under these Constitutional  and Statutory
         requirements,   an institution must be one of purely
         public charity in the purposes for which it is formed
         and in the manner and means it has adopted for the




                                             -3790-
Honorable      Joe Resweber,   page 6          (M-778)



       accomplishment     of such purposes;    this being So,’
       and in addition, the properties     which are the sub-
       ject of the claimed exemption must be owned and
       used exclusively   by the institution in furthering its
       charitable activities.   Briefly stated, there must
       be a dedication of the properties    to charitable uses
       accompanied    by actual uses for such purposes. I’

        When we consider the charter purposes of the Club listed at the
outset of this opinion, it will be noted that some of the purposes listed fall
short of being of the “almsgiving”   nature required by Section 7 of Article
7150.

         In River Oaks Garden Club v. City of Houston, ,370 S.W.2d 851 (Tex.
Sup. I 1963), a garden club was held not to be an institution of purely public
charity.    The court stated therein, at page 856:

        ,, .
           . . The fact that an organization  performs
       some charitable acts or engages in some charitable,
       activity is not enough to qualify it for the tax exemp-
       tion providxin    Section 2, Article VIII of the Con-
       stitution ~ . . ” (Emphasis   added. )

          In San Antonio Conservation   Society, supra, the Court indicated th~%t’
the almsgiving    type of charity exempted in Section 7 did not exhaust the legis-
lative power given in the Constitution and that other exemptions    could beg en-
acted so long as they came under the broad heading of “purely public charity”
contained in the Constitution.     The Court held that the exemption of historical
societies   under Section 20 was a valid enactment.

       The application     of exemptions   is governed   by the rule:

       “All statutes for the exemption of property from
       taxation are to be strictly construed against the
       exemption,   and in favor of taxation.   The burden
       of showing that an exemption exists rests upon the
       party who claims it . .    ” Citv of Waco v. Texas
       Retired Teacher Residence     Corporation,   Tex. Sup.
       Ct. Journal No. Vol. 14, No. 11, p. 142 (December




                                           -3791-
Honorable   Joe Resweber,     page 7           (M-778)




        19, 1970),   reversing   453 S.W.2d 236 (Tex.   Civ. App.
        1970. )

        In accordance     with the case law rule of strict construction  of
exemptions,    it is the responsibility  of the Woman’s   Clubs of Houston to as-
sert the particular    facts which bring it strictly within the Section of Article
7150 under which it claims exemption.

         Under the facts submitted and the law applicable thereto,        it is the
opinion of this office that the Woman’s     Club of Houston,    even though en-
gaged in many worthy projects,      has failed to discharge the burden under the
case law to establish its claim for exemption under Section 7 of Article
7150, supra.~ We are aware of the opinion of the’ Attorney General,            dated
May 3, 1935 (Book 363, p. 631, to the then County Attorney of Travis County)
concerning the Texas Federation      of Women’s     Clubs of Texas.     The charter,
by-laws   and method of operation disclosed      there differ from those here shown.
The facts are distinguishable     and thus the conclusion reached as to tax status
is not controlling here.   Upon the basis of the authorities      and reasoning here-
tofore cited, it is our opinion that the Woman’sClub        of Houston, with its present
operations,   charter,  and the use of its property,    is not an institution of purely
public charity within the meaning of Article 7150, Section 7, and is not exempt
under any other provision of law applicable to the facts submitted.           Its principal
purpose and actual undertakings     are not shown to be. purely charitable.        The
extent of charity contributed to the public, which is required to be substantial,
is not shown by the facts submitted.       The organization’s    property has been
rented out for non-charitable    purposes,    as above discussed    together with other
matters.    Consequently,   the burden of proof on the Club has not been sustained.

                                       SUMMARY

               The Woman’s    Club of Houston is not entitled under
        the facts submitted to an exemption from ad valorem taxes
        as an institution of purely public’ charity within the mean-
        ing of Article 7150, .Section 7, Vernon’s   Civil Statutes, or
        under any mother provision of law applicable to the facts
        submitted.




                                          -3792-
Honorable   Jae Resweber,        page 8   ,     (M-778)




Prepared    by W. E.   Allen
                                                          .
Assistant   Attorney   General

APPROVED:
OPINION COMMITTEE

Kerns   Taylor,   Chairman

Jim Broadhurst
S. J. Aronson
Terry Goodman
Jack Goodman

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED    WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                              -379.3-